Title: Benjamin Franklin and John Adams to Gabriel de Sartine, 30 October 1778
From: Franklin, Benjamin,Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Passy Octr. 30. 1778
     
     We have been honoured with your Letter of the 26th. October, and We request your thank your Excellency, for the prompt and generous manner in which, you have given Liberty to four of our Countrymen, who were among the Prisoners at Dinant. Such Examples of Benevolence can not fail to make a lasting Impression on the American Mind.
     Since the Recipt of your Excellencys Letter, We have received another from the American Prisoners at Brest, by which it appears that there are ten of them, from four of whom only we had received Letters when We wrote before, the other six having written to Us, but their Letters miscarried. We inclose a Copy of this Last Letter, and have the Honour to request, a similar Indulgence to all the ten.
     By a Letter, We received last night from L’orient, We have the Pleasure to learn, that Three Whaling Vessells bound to the Coast of the Brazils have been taken by his Majestys Frigates, or by French Cruizers, and sent into that Port. It is very probable that the three Masters of these Vessells and every one of their Sailors, are Americans.
     We are happy in this opportunity of communicating to your Excellency some Intelligence, which We have been at some Pains to collect, and have good Reasons to believe exactly true.
     The English the last Year, carried on a very valuable Whale Fishery on the Coast of Brizil, off the River Plate in South America, in the Latitude Thirty five south and from thence to Forty, just on the Edge of Soundings off and on, about the Longitude Sixty five from London.
     They have this Year about seventeen Vessells in this Fishery, which have all sailed in the Months of September and October.
     All the officers, and almost all the Men belonging to these seventeen Vessells are Americains, from Nantuckett and Cape Cod in the Massachusetts excepting two or three from Rhode Island, and perhaps one from Long Island.
     The Names of the Captains are Aaron Sheffield of Newport,  Goldsmith and Richard Holmes from Long Island, John Chadwick, Francis May, Reuben May, John Meader, Jonathan Meader, Elisha Clark, Benjamin Clark, William Ray, Paul Pease, Bunker Fitch, Reuben Fitch, Zebbeda Coffin, and another Coffin all of Nantuckett —John Lock Cape Codd—  Delano Nantuckett, Andrew Swain Nantuckett, William Ray Nantuckett.
     Four or five of these Vessells go to Greenland—the Fleet sails to Greenland the last of February or beginning of March.
     There was published last Year in the English News Papers, (and the same Imposture has been repeated this year) a Letter from the Lords of the Admiralty to Mr. Dennis De berdt in Coleman Street, informing Mr. De berdt that a Convoy, should be appointed to the Brazil Fleet. But this We have certain Information, was a Forgery, callculated merely to deceive American Privateers, and that no Convoy was appointed or did go with that Fleet either last Year or this.
     For the Destruction or Captivity of a Fishery so entirely defenceless, for not one of the Vessells has any arms, a single Frigate or Privateer, of twenty four or even of Twenty Guns, would be quite sufficient. The Beginning of December would be the best Time to proceed from hence, because they would then find the Whaling Vessells nearly loaded.
     The Cargoes of these Vessells, consisting of Bone and Oyl, will be very valuable, and at least four hundred and fifty of the best kind of seamen in the whole World, would be taken out of the Hands of the English and might be put into gained into the American service, to act against the Ennemy. Most of the officers and Men wish well to their Country, and would gladly be in its Service, if they could be delivered from that they are engag’d in. But whenever, the English Men of War or Privateers have taken an American Vessell, they have given to the Whalemen, among the Crews their Choice either to go on Board a Man of War and fight against their Country or to go into the Whale Fishery. So many have chosen the latter as to make up most of the Crews of seventeen Vessells.
     We thought it proper to communicate this Intelligence to your Excellency that if you find it compatible with his Majestys service, to order a Frigate from hence or from the West Indies, to take from the English at once to profitable a Branch of Commerce and so valuable a Nursery of Seamen, you may have an opportunity of doing it. If not, no Inconvenience will ensue. We have the Honor to be.
    